Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application, on 11/09/2021, after the Final Action, mailed on 8/09/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021has been entered.
Claims 43,45-62 are pending. Claim 43 has been amended.  Claim 44 has been cancelled.  Claims 45, 46, 49, 50-62 are withdrawn. Claims 43, 47-48 are currently under consideration in view of the elected species.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 43, 47-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application  see analysis under  Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2 A is a 2-prong inquiry that determines in Prong 1 whether a claim recites a judicial exception and if so, then determines in Prong 2 if the recited judicial exception is integrated into a practical application of that exception.  Together, these prongs determine whether a claim is directed to a judicial exception MPEP 2106.04
Step 2A, Prong 1: the claim recites law of nature and an abstract idea. Specifically, the claim recites the naturally occurring correlation between altered concentration level of blood metabolites and multiple sclerosis.  The claims also recite to an abstract idea because the step of obtaining information i.e. results, is a judicial exception since given their broadest interpretation they do not clearly go beyond reviewing data mentally or use of a general computer.  Such concepts as assessing an abnormal condition i.e. altered marker levels by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas (July 2015 Update, Quick Reference Sheet; see also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). See MPEP2106.04(a)(2).    Further, the step of detecting a concentration relative to a reference necessarily requires a comparison.  Such steps of comparing levels or measurements to a reference also reads on mental processes insofar as such comparison of information could take place wholly in the human mind, or by a human using pen and paper. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  See MPEP2106.04(a)(2).  
Here, applicant's method steps are not  tied to a particular machine and does not perform a transformation.  
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims as a whole are not integrated into a practical application. 
This judicial exception is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. In this case, determining the presence of the disease based on a comparison to a sample obtained from healthy subjects, without more, is a judicial exception and not a practical application thereof. There are no subsequent steps recited that would be performed depending on the results of the assay.  Here, independent claim 43 recites the step of obtaining results of an in vitro method for diagnosing MS comprising (i) obtaining a blood sample from a human subject, and a blood sample from an individual that does not have MS; 
(ii) detecting a change in relative concentrations of two or more metabolites in the sample with NMR,MS [..] 
The steps of obtaining a sample and detecting a concentration change amounts to data gathering that is needed in order to apply the judicial exceptions.  MPEP 2106.05
While claim 43 recites administering a therapy for MS in a human subject determined to have MS, the treatment is not particular and constitutes a recitation at a high level of generality and is instead merely instructions to “apply the exception in a generic way 2106.04(d)(2).  Further, the step is not performed in response to the judicial exception i.e. metabolite altered concentration as indicative of SP MS as the MS treated subject is determined to have MS (preamble) prior to performing the method.  
Based on the 2-prong inquiry analysis under Step 2A , claims are directed to a law of nature and an abstract idea. 
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
In addition to the judicial exceptions, the claims also recite steps of i) obtaining a blood sample from a human subject, and a blood sample from an individual that does not have MS; (ii) detecting a change in relative concentrations of two or more metabolites in the sample with high resolution 1H-Nuclear Magnetic Resonance spectroscopy (NMR), mass spectrometry, gas chromatography, ultraviolet (UV) spectrometry, HPLC-UV, or infrared spectrometry are well understood purely conventional taken by others as cited below and in addition see. Dwievedi et al. (International Journal of Mass Spectrometry 2010; pp78-90, see Abstract, page 87 right column, whole publication);  US 2013/0073212 [0024] table 1; US 20150008314 [0038][0039][0034];  US 2008/0161228 [0041][0055][0129][0042]. Further, the blood human metabolome obtained from an extensive collection of human metabolite concentration is known and recorded on a computer server and available on the web (Wishart et al. 2007,Nucleic Acid Research vol 35, D522-526.  In addition, the NMR technology is routinely used for the analysis of multicomponent analysis i.e. fatty acids, choline derivatives including phospho of biofluids including blood (Fan et al., 1996;Nuclear Magnetic Resonance  Spectroscopy 28,pp161-219, whole publication). 
Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.  
Response to Applicant Arguments
Applicant arguments have been considered but not found persuasive. 
In response to applicant arguments that claims are not directed to judicial exceptions because they recite a method of treatment, it is noted that based on the 2-prong inquiry analysis under Step 2A , the claim is directed to a law of nature and an abstract idea as explained above.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 43, 47 are rejected under 35 U.S.C. 102(b) as anticipated by Cook et al. (US2010/0062472).
Cook et al. teach throughout the patent and especially in Abstract, methods for measuring metabolites in samples from clinically diagnosed secondary  progressive form of multiple sclerosis. Cook et al. teach obtaining the results of an in vitro method for diagnosing MS, wherein the method comprises: (i) obtaining a blood sample [0012] from a human subject [0011][0012], and a blood sample from an individual that does not have MS[0031][0061][0071]; (ii) detecting a change in relative concentrations of two or more metabolites (Fig 13)  using with high resolution 1H-Nuclear Magnetic Resonance spectroscopy (NMR) (instant claim 47), mass spectrometry, gas chromatography, ultraviolet (UV) spectrometry, HPLC-UV, or infrared spectrometry [0062] and comparing to healthy controls (Abstract; Fig 13), wherein a decrease in metabolites compounds 12 (541.3415, page 48;table 34; [0144]) or 13 (565.3391, page 48, table 35;[0144] is indicative of secondary  progressive form of multiple sclerosis (Fig.13; tables 3,12,18). Cook et al. suggest treating multiple sclerosis with nutrients [0079].  
Each of blood metabolites compounds 12 and 13 having a decreased concentration in the SP MS cohorts as compared to controls, comprise phosphocholine and a fatty acid (see a structure  excerpt below) which reads on a decrease in the concentration of at least phosphocholine and/or fatty acid, and absent any definition of the genus “fatty acid” or the genus “phosphocholine”.  
In addition, it appears that the instant specification identifies phosphocholine and fatty acids only by proton NMR characteristic peaks i.e. 
    PNG
    media_image1.png
    27
    495
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    54
    588
    media_image2.png
    Greyscale
 (instant specification bridging paragraph pages 4-5).  Such spectral shifts of claimed phosphocholine and fatty acids are necessarily the same in compounds 12 or 13 of Cook et al., as each of the compounds 12 and 13 comprises the same structural features as claimed (see an excerpt below from Cook et al depicting structural features of compounds 12 and 13)  . As the prior art metabolite comprises the same structural features as claimed, it would necessarily be capable to produce the same results as claimed  i.e. concentration decrease of  least phosphocholine and/or fatty acid as identified by NMR spectra in SP MS as compared to healthy, as chemical composition and its properties are inseparable .  in re Spada  911.24 705709,15USPQ2d 1655,1658 (Fed. Cir 1990)  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP2112.01


    PNG
    media_image3.png
    138
    361
    media_image3.png
    Greyscale


The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 43, 47-48 are rejected under 35 U.S.C. 102(b) as anticipated by Reszka et al. (WO2011/067243), or, in the alternative, under 35 U.S.C. 103 as obvious over Reszka et al. (WO2011/067243),
Claims of his invention are drawn to a method of treating Multiple Sclerosis (MS)  a human subject determined to have multiple sclerosis , said method comprising: 
(A) obtaining the results of an in vitro method for diagnosing MS, wherein the method comprises: 
(i) obtaining a blood sample from a human subject, and a blood sample from an individual that does not have MS; 
(ii) detecting a change in relative concentrations of two or more metabolites in the sample with high resolution 1H-Nuclear Magnetic Resonance spectroscopy (NMR), mass spectrometry, gas chromatography, ultraviolet (UV) spectrometry, HPLC-UV, or infrared spectrometry wherein the metabolites comprise: (a) blood metabolites, wherein the change detected is a decrease in the concentration of at least  phosphocholine and/or fatty acid in the blood sample from the subject relative to the blood sample from the individual that does not have MS; 
wherein said concentration changes are indicative of the presence of secondary progressive (SP) phase MS; and (B) administering a therapy for MS to the human subject determined to have multiple sclerosis. 
(B) administering a therapy for MS to the human subject determined to have MS.
Reszka et al. teach throughout the patent and especially in Abstract, methods for diagnosing and treating multiple sclerosis wherein multiple sclerosis (MS) is a disease to the central nervous system that causes prolonged and severe disability due to neuronal damage and defined to encompass secondary progressive wherein secondary progressive  describes subjects with progressive neuronal damage  (page 3 lines 16-40).    In one example (example 2), Reszka et al. teach, serum sample from 70 human patients suffering from multiple sclerosis i.e. secondary progressive phase and 59 healthy controls were analyzed for metabolites (example 1) to obtain results, wherein for example tricosanoic acid is downregulated (table 1), thus indicative of MS i.e. secondary progressive phase, wherein tricosanoic acid is a fatty acid (see https://pubchem.ncbi.nlm.nih.gov/compound/Tricosanoic-acid).  
Reszka et al. teach monitoring MS during treatment (page 3 lines 9-14) wherein MS includes secondary phase (page 3 lines 16-40). Reszka et al. teach determining the concentration with NMR (page 8) (instant claim 47) and storing values on a suitable data storage medium (instant claim 48).  
In the alternative, it would have been obvious that a decrease would be shown in includes secondary phase MS human subjects as compared to subject not heaving MS i.e. healthy controls, as detecting a concentration change in these metabolites according to a known method as taught in Reszka et al. would have obviously resulted in determining the same results as claimed, as the biomarkers of the prior art are indistinguishable from that claimed as chemical composition and its properties are inseparable.  In re Spada. 
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

Claims 43, 47-48  iare rejected under 35 U.S.C. 103 as obvious over Wiegand et al. (US2004/0121305) in view of Reszka et al. or Cook et al.
Wiegand et al. teach throughout the patent and especially in Abstract, methods for diagnosing and treating a disease which reads on the subject determined to have the disease,  based on small molecules i.e. fatty acids, intermediates etc  [0094] profiles present in a biological sample, wherein the subject is human [0086] wherein the  disease is for example multiple sclerosis ([0130][0020], wherein the sample is for example blood [0213] and wherein the small molecules in the profile include phosphocholine and/or fatty acids (Table 3).    
In particular Wiegand et al. teach obtaining the sample from the subjects and analyzing small molecules to diagnose the disease by comparing the small molecule disease profile to small molecule profile obtained from a similar sample of a healthy subject or of a range of known diseases profile [0076]-[0082] using diagnostic assay using analytical methods as for example NMR,(instant claim 47)  mass spectroscopy, HPLC[0083] [0022] to analyze molecules in the sample wherein an aberrant level i.e.  concentration [0131] decrease of molecules in the profile is indicative of the disease [0218][0213[0131][0132]].  Wiegand et al teach creating small molecules databases contain the information of the metabolome in a particular state of health [0239] and if the database is in an electronic format, storing the information in a useful format which reads on recording (instant claim 48).  
Wiegand et al.. is silent regarding  MS is SP MS. 
Reszka et al. or Cook et al. are relied upon as in the 102/103 rejection above
It would have been prima facie obvious, at the time the invention was made, to select a narrow population as for example a late stage in the MS progression i.e. SP as taught in Reszka et al. or Cook et al. to detect at least two metabolites with the method of Wiegand et al.  and it would have been within reasonable expectation of success to one ordinary skilled that decreased levels of phosphocholine and/or fatty acids in blood as compared to the healthy controls correlate with the presence of SP MS  since these metabolites have been known associated with SP MS  pathologies as taught in Reszka et al. or Cook et al. and one artisan would have reasonable anticipation to have the similar results, e.g. lower amount, from the tested subjects.  One would be motivated to do so to allow for prompt treatment. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1 741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1 727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". In this case combining obtaining blood from  SP MS subjects for the analysis of altered metabolites indicative of SP MS according to known methods would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention to indicate and treat MS.. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art subject of Reszka et al. or Cook et al. according to known methods as taught in Wiegand et al.  that is ready for improvement to yield predictable results.
As the methods and subjects of the prior art are the same as claimed, a change in the level of the claimed metabolites in the small molecule profile from a SP MS human subject as compared to the blood metabolites  of a healthy person would have predictably resulted in a concentration decrease and indicative of SP MS.   
Response to Applicant Arguments
Applicant arguments have been considered but not found persuasive. 
Applicant admits that Reszka et al. teach a decreased concentration of the fatty acid metabolite as compared to healthy is indicative of MS, but argues that  Reszka et al. do not teach the change is indicative of SP phase of MS.  In response to this it is noted that Reszka et al. defines MS as SP phase of MS as set forth in the rejection.  
In addition,  in contrast to applicant’s assertions; while Reszka et al. do not explicitly state in the disclosed example that the MS subjects comprise subjects with SP phase of MS, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See In re Susi USPQ 423 (CCPA 1971).  In this case, Reszka et al. explicitly define MS to include SP phase of MS.  In addition  it would have been obvious that a decrease would be shown in includes secondary phase MS human subjects as compared to subject not heaving MS i.e. healthy controls, as detecting a concentration change in these metabolites according to a known method as taught in Reszka et al. would have obviously resulted in determining the same results as claimed, as the biomarkers of the prior art are indistinguishable from that claimed as chemical composition and its properties are inseparable.  In re Spada. 
Applicant arguments reading the 103 rejection of Wiegard in view of Lublin, are moot in view of the new grounds for rejection.
Conclusion
All other objections and rejections recited in the Office Action of 8/09/2021 are withdrawn in view of Applicant's amendments and/or arguments. 
No claims are allowable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641